Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This non-final office action is responsive to the U.S. patent application no. 16/810,138 filed on March 5, 2020. 
Claims 1-21 are pending;
Claims 1-21 are rejected.
Priority
Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Japanese application NO. 2019-045137 filed on March 12, 2019 has been acknowledged.
A certified copy of the priority application submitted under 35 U.S.C. 119(a)-(d) was received on April 14, 2020 and has been placed in the file of record.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/5/2020, 4/15/2020, 7/16/2020 and 9/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 112
In claim 1, claim limitations 
“a connection monitoring unit configured to monitor a connection state of the communication;
 a holding unit configured to hold an information notification …; and
a deletion processing unit configured to perform deletion processing of an information notification …” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
In claim 3, claim limitations 
“a control unit configured to control …;
 an obtaining unit configured to obtain …; and
 a communication unit configured to transmit …” also invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-11, 13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over He et al. (U.S. 2019/0098074).
Regarding claim 1, He disclosed a radiation imaging system that can control a radiation generating apparatus and a radiation detector based on communication between a first control application and a second control application (He, Figs. 1-3 and [0002, 0003, 0006] disclosed a CT imaging system comprising nodes and applications that are interconnected by a communication network), the system comprising: 
He, [0034], “the master node can monitor the connection status of all other nodes, and can take necessary actions against connection failure”;); 
a holding unit configured to hold an information notification indicating a control state of an imaging control unit of the first control application that performs the control in a case where the connection monitoring unit determines that the connection state is a disconnection state (He disclosed in Abstract “a plurality of message queues 523”, which anticipates the “holding unit” in the claim; He further disclosed in [0033] that “the connection module of the master node is further configured to generate a disconnection event when a connection status of a node becomes disconnected based on the stored connection information, and to send the disconnection event to the disconnection event handling module”); and 
a deletion processing unit configured to perform deletion processing of an information notification held in the holding unit so as to leave an information notification indicating a final state of control by the imaging control unit (He, [0024], “with respect to some types of data messages for carrying position feedback, only the last message needs to be handled whilst the previous ones can be dropped”).  
Claim 15 recites substantially the same subject matter as claim 1, in method form rather than system form; therefore the rejection rationale for claim 1 applies equally as well to claim 15.
Regarding claims 2 and 16, He disclosed the subject matter according to claims 1 and 15, respectively.
He further disclosed wherein the deletion processing unit specifies an information notification as a deletion target based on an attribute of the information notification (He, [0024] disclosed that “Different types of data messages may be handled in different scheduling strategies” and messages carrying position feedback may be dropped from a queue while messages carrying vital signals cannot be dropped).  
Regarding claims 3 and 17, He disclosed the subject matter according to claims 1 and 15, respectively.
He further disclosed a control unit configured to control obtaining of the information notification held in the holding unit based on a monitoring result obtained by the connection monitoring unit (He, [0033], “the disconnection event handling module is configured to receive a disconnection event and to perform at least one operation in response to the disconnection event based on the third mapping”); 
an obtaining unit configured to obtain the information notification held in the holding unit (He, Fig. 5 and Abstract, [0013, 0016-0017, 0037], “call-back module 522” comprises call-back handlers; [0010] disclosed that “call-back module is configured to process a data message in each of the plurality of queues based on the second mapping”); and 
a communication unit configured to transmit the information notification obtained by the obtaining unit to the second control application (He, Abstract and [0010], “call-back module is configured to process a data message in each of the plurality of queues based on the second mapping, each call-back handler being directed to a message handler at a service module”), wherein the control unit causes the obtaining unit to stop obtaining the information notification in a case where the connection monitoring unit determines a disconnection state (He, [0062], “Once it is detected, in step 4140, that a connection status of a node has become offline, the master node 420 generates a disconnection event and performs, in step 4142, at least one operation in response to the disconnection event.  For example, when a slave is offline, the movement of the support might be dangerous, and must be stopped as soon as possible”).  
Regarding claim 4, He disclosed the system according to claim 2.
He further disclosed wherein in a case where an information notification held in the holding unit first after determination of the disconnection is an information notification having a high-order attribute, the deletion processing unit specifies an information notification set constituted by including the information notification having the high-order attribute and an information notification associated with the information notification having the high-order attribute (He, [0070] disclosed that “Different queues may use different scheduling strategies, different queuing/de-queuing policies, and/or different number of threads”; messages held in a queue all have a type and therefore an inherent priority/order in the way they are handled in the event of network disconnection; the MsgID, which indicates the message type associated with a queue, as disclose in [0069] and Table 1, is equivalent to the “high-order attribute” in the claim).  
Regarding claim 5, He disclosed the system according to claim 4.
He further disclosed wherein the deletion processing unit performs deletion processing of an information notification belonging to the set which is held in the holding unit before a processing target information notification (He, [0070], “since the latest message carries the most update position feedback, only the latest message needs to be handled whilst the previous ones can be dropped”).  
Regarding claim 6, He disclosed the system according to claim 2.
He further disclosed wherein when an information notification held in the holding unit lastly after determination of the disconnection state is an information notification having a high-He, [0068-0070] and Table 1).  
Regarding claims 10 and 19, He disclosed the subject matter according to claims 1 and 15, respectively.
He further disclosed wherein the information notification includes a notification concerning a state of radiation imaging by an imaging control unit of the first control application (He, [0068], table 1 disclosed a message type called “movement command” relating to messages carrying target tilting angle, target vertical/horizontal position of subject support, which are information concerning a state of the radiation imaging system).  
Regarding claims 11 and 20, He disclosed the subject matter according to claims 1 and 15, respectively.
He further disclosed wherein the second control application comprises a connection monitoring unit configured to monitor a connection state of communication with the first control application, wherein a GUI provided by the second control application is caused to display that subject information cannot be obtained in a case where the connection monitoring unit determines that the connection state is a disconnection state (He, [0034], “the master node can monitor the connection status of all other nodes, and can take necessary actions against connection failure” and [0057], “the slave node can be further configured to check the online status of a node, and if a node goes offline, to take one or more predetermined actions”).  
Regarding claim 13, He disclosed the system according to claim 3.
He, [0061], “Upon receiving the connection table 434, the slave node 420 can, in step 424, establish or re-establish one or more connections based on the connection table”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 9 and 14 are rejected under 35 U.S.C. 103 as obvious over He et al. (U.S. 2019/0098074).
Regarding claim 7, He disclosed the system according to claim 6.
He further disclosed wherein the deletion processing unit performs deletion processing of an information notification that is not included in the specified information notification set (He’s disclosure in [0068-0070] would have made this claim limitation obvious).  
Regarding claim 8, He disclosed the system according to claim 1.
He further disclosed wherein the information notification includes a notification concerning a screen transition of a GUI provided by the first control application (He disclosed in Abstract and [0012] that “The dispatcher of the network module is configured to dispatch the data message to one of the plurality of queues based on a mapping between the types of the data message and the plurality of queues”; and He further disclosed in [0068], table 1 an exemplary mapping between MsgID and Queues. Using the knowledge disclosed by He, one of ordinary skill in the art would easily imply that a screen transition event of a GUI could also be assigned a type and dispatched into the corresponding queue for communication to other nodes in the system).  
Regarding claim 9, He disclosed the system according to claim 8.
He further disclosed wherein the information notification includes a notification concerning an in-screen operation of a GUI provided by the first control application (He, [0068], table 1 disclosed a message type called “workflow command” relating to messages for orientation register, orientation selection etc.  In a CT imaging system, such commands could come from in-screen operation of a GUI by a technician).  
Regarding claim 14, He disclosed the system according to claim 13.
He further disclosed wherein the communication unit obtains the information notification from the holding unit having undergone deletion processing by the deletion processing unit and transmits the information notification to the second control application (The disclosure in He, [0070] would have made this claim obvious).
Claims 12 and 21 are rejected under 35 U.S.C. 103 as obvious over He et al. (U.S. 2019/0098074) in view of Dong et al. (US 2016/0364484).
Regarding claims 12 and 21, He disclosed the subject matter according to claims 1 and 15, respectively.
He further disclosed He did not explicitly disclose but Dong disclosed 
wherein the deletion processing unit assigns the information notification set with a priority for setting a preferential order of processing, and changes an information notification order based on the assigned priority (Dong, [0019], “higher-priority data messages may be buffered in a higher-priority communication buffer, while lower-priority data messages may be buffered in a lower-priority communication buffer”). 
One of ordinary skill in the art would have been motivated to combine He and Dong because both references disclosed methods for communicating data messages between network nodes using multiple message queues/buffers.  In particular, He disclosed in Abstract and [0012] that “all types of data messages can be dispatched to different queues depending on latency requirements.  For example, the types of data messages to be handled with little to no delay can be dispatched to one queue, and the types of data messages having more delay tolerance can be dispatched to another queue”. Dong disclosed in [0004] that “Data messages having different priority levels are stored in different communication buffers”.  Therefore, it would have been obvious for one of ordinary skill in the art to integrate Dong’s teaching of assigning priority to messages into He’s system as such that every message type in He’s system is also associated with a priority level so that messages in a queue are processed by the call-back module based on the priority level of the queue.

One of the ordinary skill in the art, at the time of the invention (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), would have been motivated to modify A with B
Claim * lists all the same elements of claim *, but in method/system/apparatus form rather than method/system/apparatus form.  Therefore, the supporting rationale of the rejection to claim * applies equally as well to claim *.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        
9/3/2021